Filed 9/30/20 Flores v. Hoagland CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



EDUARDO FLORES,                                                              D075480

          Plaintiff and Appellant,

          v.                                                                 (Super. Ct. No. 37-2017-
                                                                             00033989-CU-MM-CTL)
PETER M. HOAGLAND et al.,

          Defendants and Respondents;

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

          Respondent.


          APPEAL from an order of the Superior Court of San Diego County,
Joel R. Wohlfeil, Judge. Affirmed.
          Eduardo Flores, in pro. per. for Plaintiff and Appellant.
          Davis, Grass, Goldstein & Finlay and Jeffery W. Grass for Defendants
and Respondents Peter M. Hoagland and San Diego Cardiac Center Medical
Group, Inc.
          No appearance for Respondent.
                                           I
                                INTRODUCTION
      This appeal arises from a medical malpractice action filed by Eduardo
Flores in September 2017 alleging Peter Hoagland, M.D., was negligent in
providing preoperative cardiac consultation and, as a result, Flores suffered
injuries related to a neurosurgical procedure in June 2014. The trial court
sustained without leave to amend a demurrer filed by defendants
Dr. Hoagland and San Diego Cardiac Center Medical Group, Inc. on the basis
that Flores’s action was barred by the three-year statute of limitations set
forth in Code of Civil Procedure section 340.5. The court entered a judgment
of dismissal on May 4, 2018.
      Instead of timely appealing the judgment, Flores filed numerous
motions and ex parte applications with the trial court asking the court to
reconsider its demurrer ruling and to accept the filing of a third amended
complaint. Eventually, the court entered an order on December 21, 2018,
declaring Flores to be a vexatious litigant and imposing a pre-filing order
requiring him to obtain leave of court for any future filings. (Code Civ. Proc.,
§§ 391, subd. (b)(2); 397.1, subd. (a).)
      Flores filed a notice of appeal from the vexatious litigant order.
However, his opening brief only challenged the merits of the judgment
against him; it did not raise any issue with the prefiling order. Because
Flores did not timely appeal the judgment, we have no jurisdiction to
consider the issues he raises on appeal. Although a prefiling order is
appealable, Flores abandoned any issues related to that order by failing to
properly raise them in his briefs. Therefore, we affirm the order.




                                           2
                                       II
                               BACKGROUND1
      Eduardo Flores filed a medical malpractice action in September 2017
contending Dr. Hoagland misdiagnosed him during pre-operative cardiac
consultation for brain surgery.
      According to a second amended complaint, Dr. Hoagland evaluated
Flores in February, March, and April 2014. Dr. Hoagland cleared Flores for
neurosurgery during the April evaluation. Flores alleged, “The neurosurgery
proceeded on June 9, 2014 and the result was disastrous.” He alleged he
experienced respiratory arrest leading to a hemorrhagic stroke requiring
additional surgeries and hospitalization. He alleged he had cognitive
impairments and did not become aware of Dr. Hoagland’s negligence until
November 2016 when he obtained his medical records from the medical group
with which Dr. Hoagland practices, San Diego Cardiac Center.
      On May 4, 2018, the court sustained without leave to amend the
demurrer of Dr. Hoagland and San Diego Cardiac Center Medical Group, Inc.
to Flores’s second amended complaint because Flores’s action was barred by
the three-year statute of limitation set forth in Code of Civil Procedure
section 340.5. Quoting Hills v. Aronsohn (1984) 152 Cal.App.3d 753, 758, the
court explained the three-year statute, “ ‘places an outer limit which
terminates all malpractice liability once three years have passed from the

1     The record designated by Flores contains primarily his own pleadings
along with some minute orders and portions of the register of action. We
summarize the pertinent procedural background based on the available
record.
       We deny Flores’s motion to correct or augment the record filed June 28,
2019, which purports to disagree with the certified court reporter’s transcript
of the November 20, 2018 and December 21, 2018 proceedings by offering
handwritten comments and edits.

                                       3
date of injury. The only instances in which belated discovery is relevant to
the three-year limitations period are those which are specified in the statute.
If none of these exceptions apply, the three-year outside limitations period is
commenced regardless of a patient’s belated discovery of [his or] her injury.
[(Id. at p. 761)]’ ” The three-year statute may only be tolled if one can plead
and prove fraud, intentional concealment, or the presence of a foreign body.
(Code Civ. Proc., § 340.5.) The court determined none of those exceptions
applied and Flores’s action was barred by the statute of limitations because
he did not file his action within three years of the injury he sustained on
June 9, 2014.
      Having completely disposed of the action, the court entered judgment
in favor of the defendants on May 18, 2018. The defendants filed a notice of
entry of judgment on May 24, 2018.
      Over the next six months, Flores filed the following ex parte
applications and motions asking the court to reconsider its prior rulings and
allow him to file a third amended complaint:
   • May 30, 2018 ex parte application asking the court to review a
      proposed third amended complaint.
   • June 18, 2018 motion for reconsideration of the dismissal asking the
      court to review a third amended complaint. The court denied the
      motion stating it did not have jurisdiction to entertain a
      reconsideration motion after entry of the judgment.
   • August 3, 2018 motion to set aside the judgment and request for the
      court to consider a third amended complaint. The court denied the
      motion noting Flores had not provided any argument or evidence to set
      aside the judgment pursuant to Code of Civil Procedure section 473,
      subdivision (b).


                                        4
   • September 19, 2018 ex parte application seeking clarification of the
      court’s order denying the motion to set aside the judgment and asking
      if the court considered his third amended complaint. The court denied
      the application.
   • October 29, 2018 ex parte application to file a third amended complaint
      stating it was lost and the court should have considered it before ruling
      on the demurrer.
   • November 16, 2018 ex parte application asking why the court rejected
      his third amended complaint.
      On November 20, 2018, the court denied Flores’s latest application to
consider a third amended complaint. On its own motion, the court set an
order to show cause hearing regarding why Flores should not be declared a
vexatious litigant pursuant to Code of Civil Procedure section 391,
subdivision (b)(2), for repeatedly relitigating the validity of the determination
in favor of the defendants.
      At the order to show cause hearing on December 21, 2018, Flores
continued to argue the merits of his malpractice case and asked the court to
consider his proposed third amended complaint.
      The court noted it entered judgment in favor of the defendants in May
2018 and Flores had “asked and re-asked” the court to reconsider its ruling
thereafter. The court each time “explained and re-explained the rationale for
its ruling sustaining [d]efendants’ [d]emurrer and entry of [j]udgment.” The
court determined Flores’s repeated applications asking the court to
reconsider its prior rulings had become frivolous. The court issued an order
finding Flores to be a vexatious litigant as defined by Code of Civil Procedure
section 391, subdivision (b)(2) and precluding him from filing further papers
in this litigation without leave of court. (Code Civ. Proc, § 391.7, subd. (a).)


                                        5
      Flores filed a notice of appeal on January 8, 2019 appealing the
December 21, 2018 order.
                                       III
                                  DISCUSSION
                                       A
                  Lack of Jurisdiction to Consider Judgment
      Flores’s opening brief challenges only the merits of the court’s order
sustaining the defendants’ demurrer to the second amended complaint based
on the statute of limitations. The judgment was entered on May 18, 2018,
and the record reflects a notice of entry of judgment was filed shortly
thereafter. Flores did not timely appeal the judgment, either within 60 days
of the service of the notice of entry of judgment or within 180 days of the
entry of judgment. (Cal. Rules of Court, rule 8.104(a)(1).) Therefore, we are
precluded from reviewing the merits of the demurrer ruling. (Code Civ.
Proc., § 906; Van Beurden Ins. Services, Inc. v. Customized Worldwide
Weather Ins. Agency, Inc. (1997) 15 Cal.4th 51, 56 [“The time for appealing a
judgment is jurisdictional; once the deadline expires, the appellate court has
no power to entertain the appeal.”]; Pfeifer v. John Crane, Inc. (2013) 220
Cal.App.4th 1270, 1315–1316 [“ ‘ “[i]f a judgment or order is appealable, an
aggrieved party must file a timely appeal or forever lose the opportunity to
obtain appellate review” ’ ”].)




                                       6
                                        B
                           Vexatious Litigant Order
      An order imposing prefiling requirements against a vexatious litigant
pursuant to Code of Civil Procedure section 391.7 is effectively an injunction
and is, therefore, appealable pursuant to Code of Civil Procedure
section 904.1, subdivision (a)(6). (See Luckett v. Panos (2008) 161
Cal.App.4th 77, 85.) The December 21, 2018 order was such an order and,
therefore, Flores’s appeal was timely as to that order.
      “A court exercises its discretion in determining whether a person is a
vexatious litigant. [Citation.] We uphold the court's ruling if it is supported
by substantial evidence. [Citations.] On appeal, we presume the order
declaring a litigant vexatious is correct and imply findings necessary to
support the judgment.” (Bravo v. Ismaj (2002) 99 Cal.App.4th 211, 219.)
      Flores abandoned any challenge to the merits of this prefiling order by
failing to raise any such issues in his opening brief. (County of Riverside v.
Public Employment Relations Bd. (2016) 246 Cal.App.4th 20, 27, fn. 4; Behr
v. Redmond (2011) 193 Cal.App.4th 517, 538.) We decline to consider belated
statements in his reply brief contending the court abused its discretion in
entering the order because it did not consider the merits of his case. “We
decline to consider the issue … in deference to the rule that ‘ “points raised in
the reply brief for the first time will not be considered, unless good reason is
shown for failure to present them before.” ’ ” (Shade Foods, Inc. v. Innovative
Products Sales & Marketing, Inc. (2000) 78 Cal.App.4th 847, 894, fn. 10.)




                                        7
                                    IV
                              DISPOSITION
     The order is affirmed. Respondents shall recover their costs on appeal.



                                                         McCONNELL, P. J.

WE CONCUR:


HALLER, J.


IRION, J.




                                     8